DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s amendment filed December 18, 2020.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 18, 2020 has been entered.

Status of the Claims
Claims 1, 12, and 19 are amended. Claims 1, 2, 4-13, and 15-22 are currently pending in the application.	

Response to Amendment
Regarding art rejection: In regards to pending claims Applicant’s arguments are not persuasive; further, Applicant’s amendment necessitated new grounds of rejections presented in the following art rejection. 

Examiner Notes 
(A).      Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from 

            (B).      Claimed limitations are provided with the Bold fonts in the art rejection.

Claim Objections
Claim 19 objected to because of the following informalities:  line 44, “and” should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 8, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Claims 7, 8 and 9, “controlling migration” is not clear whether it refers to “migration of the application database” in line 24, “migration of the specific application” in line 25 of claim 1 or “migration” different from those.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 
invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 12, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo (US 20090144393 A1, hereinafter “Kudo”) in view of Barkie et al (US 20110107327 A1, hereinafter “Barkie”), Syed et al (US 20160036724 A1, hereinafter “Syed”), Corneille et al (US 20050075115 A1, hereinafter “Corneille”) and UEHARA et al (US 20160357439 A1, hereinafter “UEHARA”). 

Regarding claim 1 (Currently amended), Kudo teaches 
A method comprising: 
registering a specific application through the application service center interface (para [0064], “At step 1302, migration requester program 123 obtains data regarding the application that is to be migrated to another data center…” Barkie teaches the application service center interface in later paragraphs.),
including: 
responsive to operator input at the application service center interface, identifying an application database required for execution of the specific application, the operator input including a request to register the application database for the specific application (para [0064], “At step 1302, migration requester program 123 obtains data regarding the ; 
identifying a source environment in which the specific application currently runs (para [0064], “At step 1302, migration requester program 123 obtains data regarding the application that is to be migrated to another data center. The data obtained includes data on the network requirements, server requirements and storage requirements of the application. The requirements for the particular application may be determined by the migration requester program 123 by determining from VPN resource table 311, virtual machine resource table 411 and storage resource table 511 the resources currently being used by the particular application. …”);
assigning the specific application to an application-specific metadata model (para [0065], “At step 1310, migration requester program 123 in the first data center generates a migration request document 13 to attempt to find a suitable candidate data center to which to migrate an application”);
adding, into the application-specific metadata model, source environment metadata that characterizes the source environment in which the specific application currently runs (para [0065], “At step 1310, migration requester program 123 in the first data center generates a migration request document 13 to attempt to find a suitable candidate data center to which to migrate an application”); 
initiating migration of the specific application through the application service center interface, including (para [0079], “At step 1348, migration of the application is carried out by sending migration request document 13 to the determined second data center for instructing migration to take place…”):
requesting deployment of a target environment for the specific application (para [0079], “…. The second data center creates new volumes, copies data to these new volumes, creates new virtual servers or assigns physical servers, configures SAN switch, VLAN and VPN, boots up these servers, and, along with the first data center, completes any other necessary steps for carrying out the migration of the application”); 
controlling migration of the specific application into the target environment (para [0079], “…., copies data to these new volumes, creates new virtual servers or assigns physical servers, configures SAN switch, VLAN and VPN, boots up these servers, and, along with the first data center, completes any other necessary steps for carrying out the migration of the application”).
Kudo does not explicitly teach
defining an application service center interface; 
delivering the application service center interface through a communication interface to an application owner; 
adding, into the application-specific metadata model, application database identification metadata and application database location metadata characterizing the application database; and 
recognizing that the application database is required for execution of the specific application; and 
controlling migration of the application database into the target environment; and 
generating multiple different hardware mappings to the target environment for a hardware component accessible within the source environment; and  Page 2 of 12Serial No. 15/725,477Application Filed: October 5, 2017 
providing individual ones of the multiple different hardware mappings to respective accept-mapping selectors within the application service center interface to facilitate an operator selection among the multiple different hardware mappings via an input device, each of the accept-mapping selectors detailing a different hardware configuration, each of the different hardware mappings including: 
a specific number of processor cores; 
a specific amount of disk space; and 
a specific amount of Random Access Memory (RAM); 
for each hardware component in the individual ones of the multiple different hardware mappings, providing a listing of alternate mappings for the hardware component for display at a time of selection of a graphical user interface (GUI) element within the application service center interface;[[ and]] 
providing a listing of pending items to a pending items panel in the application service center interface, the pending items including instances of hardware components for which provisioning is currently pending; and 
for each of the pending items, providing a change request indicator including an option to request a change to the respective pending item.
Barkie teaches 
defining an application service center interface (para [0092], “…The migration manager 112 imports configurations and applications from the source platform and exports the configurations and applications to the final target platform…”); 
delivering the application service center interface through a communication interface to an application owner (para [0092], “…The migration manager 112 must be installed on the source and target platforms”);
adding, into the application-specific metadata model, application database identification metadata and application database location metadata characterizing the application database (para [0115], “A location of the Database Management System (DBMS), specifically the JDBC driver, may change from the source platform to the target platform. The location of the JDBC driver can either be specified in configuration data exported from the source platform or in a variable in the export file…”);
recognizing that the application database is required for execution of the specific application (para [0048], “…while the source application uses a database, e.g., IBM.RTM. DB2.RTM. version 9.5.0.2….”);
controlling migration of the application database into the target environment (para [0114], “…If both the source and target platforms use the type 2 JDBC drivers, then no changes need to be made to the source platform. However, if one of them changes the driver type from the type 2 JDBC driver to a type 4 JDBC driver or the source platform ;
generating multiple different hardware mappings to the target environment for a hardware component accessible within the source environment (para [0008], “selecting at least one prospective target platform component based on one or more of: an evaluation of at least one source platform component and a requirement of the at least one source application, wherein the source platform component referring to an individual dependency that the at least one source application has upon hardware, software or at least one attribute of the hardware and software, the prospective target platform component referring to an individual software, hardware or attributes of the individual software and hardware to be provisioned for the at least one server device”); 
Kudo and Barkie are analogous art because both deal with software/application migration/deployment.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Kudo and Barkie before him/her before the effective filing date of the claimed invention, to incorporate the features of Barkie into Kudo because Barkie’s teaching provides a method for migration of an application that “reduces risks, costs, and duration of a migration and consolidation of server devices by providing tools that assist a user …” (Barkie, para [0006]).
Neither Kudo nor Barkie explicitly teaches 
providing individual ones of the multiple different hardware mappings to respective accept-mapping selectors within the application service center interface to facilitate an operator selection among the multiple different hardware mappings via an input device, each of the accept-mapping selectors detailing a different hardware configuration, each of the different hardware mappings including: 
a specific number of processor cores; 
a specific amount of disk space; and 
a specific amount of Random Access Memory (RAM); 
for each hardware component in the individual ones of the multiple different hardware mappings, providing a listing of alternate mappings for the hardware component for display at a time of selection of a graphical user interface (GUI) element within the application service center interface;[[ and]] 
providing a listing of pending items to a pending items panel in the application service center interface, the pending items including instances of hardware components for which provisioning is currently pending; and 
for each of the pending items, providing a change request indicator including an option to request a change to the respective pending item.
Syed teaches 
providing individual ones of the multiple different hardware mappings to respective accept-mapping selectors within the application service center interface to facilitate an operator selection among the multiple different hardware mappings via an input device, each of the accept-mapping selectors detailing a different hardware configuration (para [0043], “…, such as the schematic shown in FIG. 1. By constructing such a map, the application correlation engine could list what hardware/software/network resources would be needed to run one specific module of an application, to run all modules of the application, to run modules of several applications, or to run selected modules of several applications. Once a map is constructed and presented to a user interface, an administrator user preferably selects one or more of the modules to be exported to a tenant-aware application, and the system could perform an analysis regarding what cloud resources would be needed in order to export the non-tenant-aware application to a cloud-based tenant-aware application. ….”), each of the different hardware mappings including: 
a specific number of processor cores (para [0039], “…Each application environment context is associated with one set of hardware, software and network resources denoted by 11, 12 and 13, for example a processor/non-transient memory/user interface, a multi-tenant software system, and network connectivity to connect to other computers, respectively…”); 
[a specific amount of disk space]; and 
a specific amount of Random Access Memory (RAM) (para [0039], “…Each application environment context is associated with one set of hardware, software and network ;
The combination of Kudo and Barkie along with Syed are analogous art because all deal with software/application migration/deployment.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Kudo, Barkie and Syed before him/her before the effective filing date of the claimed invention, to incorporate the features of Syed into Kudo and Barkie because Syed’s teaching provides techniques that allow the user to “select the most desirable configuration based time, speed, power, cost, or other performance factors” (Syed, para [0017]).
None of Kudo, Barkie and Syed explicitly teaches 
(each of the different hardware mappings including): 
a specific amount of disk space; 
for each hardware component in the individual ones of the multiple different hardware mappings, providing a listing of alternate mappings for the hardware component for display at a time of selection of a graphical user interface (GUI) element within the application service center interface;[[ and]] 
providing a listing of pending items to a pending items panel in the application service center interface, the pending items including instances of hardware components for which provisioning is currently pending; and 
for each of the pending items, providing a change request indicator including an option to request a change to the respective pending item.
Corneille teaches 
for each hardware component in the individual ones of the multiple different hardware mappings, providing a listing of alternate mappings for the hardware component for display at a time of selection of a graphical user interface (GUI) element within the application service center interface (para [0230], “…Based on the type of mobile device 102 selected from the Pick Device Type view 3200, the mobile provisioning tool system 103 will generate a list of mobile devices 102 that are supported and present them to the ;
The combination of Kudo, Barkie and Syed along with Corneille are analogous art because all deal with software/application migration/deployment.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Kudo, Barkie, Syed and Corneille before him/her before the effective filing date of the claimed invention, to incorporate the features of Corneille into Kudo, Barkie and Syed because Corneille’s teaching provides options for user to choose the correct device (Corneille, para [0230]).
None of Kudo, Barkie, Syed and Corneille explicitly teaches 
(each of the different hardware mappings including): 
a specific amount of disk space;
providing a listing of pending items to a pending items panel in the application service center interface, the pending items including instances of hardware components for which provisioning is currently pending; and 
for each of the pending items, providing a change request indicator including an option to request a change to the respective pending item.
UEHARA teaches 
(each of the different hardware mappings including): 
a specific amount of disk space (para [0154], “…The identification number of a storage system to be added as a source storage system and the identification number (or name) of a target storage system (virtual storage system) are input to the source storage system addition screen 1802 via user operations…”);
providing a listing of pending items to a pending items panel in the application service center interface, the pending items including instances of hardware components for which provisioning is currently pending (Fig. 24, and text in para [0186-0189]); and 
for each of the pending items, providing a change request indicator including an option to request a change to the respective pending item (para [0189], “…Alternatively, if, during execution of step 1, any task belonging to step 1 is suspended via a user operation or .
The combination of Kudo, Barkie, Syed and Corneille along with UEHARA are analogous art because all deal with software/application migration/deployment.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Kudo, Barkie, Syed, Corneille and UEHARA before him/her before the effective filing date of the claimed invention, to incorporate the features of UEHARA into Kudo, Barkie, Syed and Corneille because UEHARA’s teaching provides techniques for suppressing adverse effects on operations while the storage system is replaced (UEHARA, para [0009]).

Regarding claim 4 (Previously presented), Kudo as modified by Barkie, Syed, Corneille and UEHARA teaches claim 1, Kudo further teaches further comprising: executing mapping rules to determine the target environment from the source environment (para [0072], “At step 1328, migration acceptor program 121 receives the results of steps 1322,1324 and 1326 and determine if the results for all three steps 1322, 1324, 1326 is "Yes", i.e., the requested capacity and performance levels can be satisfied”).

Regarding claim 5 (Previously presented), Kudo as modified by Barkie, Syed, Corneille and UEHARA teaches claim 1, Kudo further teaches where: 
the source environment is a first virtualized environment (para [0064], “At step 1302, migration requester program 123 obtains data regarding the application that is to be migrated to another data center. The data obtained includes data on the network requirements, server requirements and storage requirements of the application. The requirements for the particular application may be determined by the migration requester program 123 by determining from VPN resource table 311, virtual machine resource table 411 and storage resource table 511 the resources currently being used by the particular application. …”); and 
the target environment is a second virtualized environment (para [0064], “At step 1302, migration requester program 123 obtains data regarding the application that is to be migrated to another data center. The data obtained includes data on the network ).

Regarding claim 12 (Currently amended), it is directed to a system to implement the method disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 12. Note that, Kudo teaches A system comprising: 
application configuration circuitry configured to (Fig. 1); and 
Barkie teaches 
machine interface circuitry defining an application service center interface (para [0092], “…The migration manager 112 imports configurations and applications from the source platform and exports the configurations and applications to the final target platform…”); 
a communication interface circuitry configured to deliver the application service center interface to an application owner (para [0092], “…The migration manager 112 must be installed on the source and target platforms”);

Regarding claim 15 (Previously presented), Kudo as modified by Barkie, Syed, Corneille and UEHARA teaches claim 12, Kudo further teaches further comprising: mapping rules configured to determine the target environment from the source environment (para [0072], “At step 1328, migration acceptor program 121 receives the results of steps 1322,1324 and 1326 and determine if the results for all three steps 1322, 1324, 1326 is "Yes", i.e., the requested capacity and performance levels can be satisfied”).

Regarding claim 19 (Currently amended), Kudo teaches 
A system comprising: 
application configuration circuitry configured to: 
control application migration of a specific application through the application service center interface by (para [0064], “At step 1302, migration requester program 123 obtains data regarding the application that is to be migrated to another data center…” Barkie teaches the application service interface in later paragraphs.),
responsive to operator input at the application service center interface, identifying an application database required for execution of the specific application, the operator input including a request to register the application database for the specific application (para [0064], “At step 1302, migration requester program 123 obtains data regarding the application that is to be migrated to another data center. The data obtained includes data on the network requirements, server requirements and storage requirements of the application. The requirements for the particular application may be determined by the migration requester program 123 by determining from VPN resource table 311, virtual machine resource table 411 and storage resource table 511 the resources currently being used by the particular application. Alternatively, the requirements may be supplied with an instruction that instructs the migration requester program 123 to initiate a migration request for the particular application.” wherein the storage requirements read on application database, and determining the requirements reads on registering the application database for the specific application); 
identifying a source environment in which the specific application currently runs (para [0064], “At step 1302, migration requester program 123 obtains data regarding the application that is to be migrated to another data center. The data obtained includes data on the network requirements, server requirements and storage requirements of the application. The requirements for the particular application may be determined by the migration requester program 123 by determining from VPN resource table 311, virtual machine resource table 411 and storage resource table 511 the resources currently being used by the particular application. …”);
assigning the specific application to an application-specific metadata model (para [0065], “At step 1310, migration requester program 123 in the first data center generates a migration request document 13 to attempt to find a suitable candidate data center to which to migrate an application”); and 
adding, into the application-specific metadata model, source environment metadata that characterizes a source environment in which the specific application currently runs (para [0064], “At step 1302, migration requester program 123 obtains data regarding the application that is to be migrated to another data center. The data obtained includes data on the network requirements, server requirements and storage requirements of the application. The requirements for the particular application may be determined by the migration requester program 123 by determining from VPN resource table 311, virtual machine resource table 411 and storage resource table 511 the resources currently being used by the particular application. …”);
initiate migration of the specific application through the application service center interface by (para [0079], “At step 1348, migration of the application is carried out by sending migration request document 13 to the determined second data center for instructing migration to take place…”):
deriving a target environment for the specific application from the source environment metadata by (para [0079], “…. The second data center creates new volumes, copies data to these new volumes, creates new virtual servers or assigns physical servers, configures SAN switch, VLAN and VPN, boots up these servers, and, along with the first data center, completes any other necessary steps for carrying out the migration of the application”); 
requesting deployment of the target environment for the specific application (para [0079], “…. The second data center creates new volumes, copies data to these new volumes, creates new virtual servers or assigns physical servers, configures SAN switch, VLAN and VPN, boots up these servers, and, along with the first data center, completes any other necessary steps for carrying out the migration of the application”); 
Kudo does not explicitly teach
machine interface circuitry defining an application service center interface as a set of graphical user interfaces; 
a communication interface circuitry configured to deliver the application service center interface to an application owner; and 
adding, into the application-specific metadata model, application database location metadata characterizing the application database; 
generating multiple different hardware mappings to the target environment for a hardware component accessible within the source environment; and 
providing individual ones of the multiple different hardware mappings to respective accept-mapping selectors within the application service center interface to facilitate an operator selection among the multiple different hardware mappings via an input device, each of the accept- mapping selectors detailing a different hardware configuration, each of the different hardware mappings including: 
a specific number of processor cores; 
a specific amount of disk space; and 
a specific amount of Random Access Memory (RAM); 
for each hardware component in the individual ones of the multiple different hardware mappings, providing a listing of alternate mappings for the hardware component for display at a time of selection of a graphical user interface (GUI) element within the application service center interface;[[ and]]
providing a listing of pending items to a pending items panel in the application service center interface, the pending items including instances of hardware components for which provisioning is currently pending; and 
for each of the pending items, providing a change request indicator including an option to request a change to the respective pending item; 
recognizing that the specific application relies on the application database for its functionality; and 
controlling a joint migration of the application database and the specific application into the target environment.
Barkie teaches 
machine interface circuitry defining an application service center interface as a set of graphical user interfaces (para [0092], “…The migration manager 112 imports ; 
a communication interface circuitry configured to deliver the application service center interface to an application owner (para [0092], “…The migration manager 112 must be installed on the source and target platforms”);
adding, into the application-specific metadata model, application database location metadata characterizing the application database (para [0115], “A location of the Database Management System (DBMS), specifically the JDBC driver, may change from the source platform to the target platform. The location of the JDBC driver can either be specified in configuration data exported from the source platform or in a variable in the export file…”);
generating multiple different hardware mappings to the target environment for a hardware component accessible within the source environment (para [0008], “selecting at least one prospective target platform component based on one or more of: an evaluation of at least one source platform component and a requirement of the at least one source application, wherein the source platform component referring to an individual dependency that the at least one source application has upon hardware, software or at least one attribute of the hardware and software, the prospective target platform component referring to an individual software, hardware or attributes of the individual software and hardware to be provisioned for the at least one server device”); and  Page 2 of 10Serial No. 15/725,477Application Filed: October 5, 2017 Reply to Office Action dated June 18, 2019Attorney Docket No. 15718-136 
recognizing that the specific application relies on the application database for its functionality (para [0048], “…while the source application uses a database, e.g., IBM.RTM. DB2.RTM. version 9.5.0.2….”);
controlling a joint migration of the application database and the specific application into the target environment (para [0114], “…If both the source and target platforms use the type 2 JDBC drivers, then no changes need to be made to the source platform. However, if one of them changes the driver type from the type 2 JDBC driver to a type 4 JDBC driver or the source platform already uses the type JDBC 4 driver and the database moves, then a server name and port number of the target platform change to match a new location of the database…”);

Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Kudo and Barkie before him/her before the effective filing date of the claimed invention, to incorporate the features of Barkie into Kudo because Barkie’s teaching provides a method for migration of an application that “reduces risks, costs, and duration of a migration and consolidation of server devices by providing tools that assist a user …” (Barkie, para [0006]).
Neither Kudo nor Barkie explicitly teaches 
providing individual ones of the multiple different hardware mappings to respective accept-mapping selectors within the application service center interface to facilitate an operator selection among the multiple different hardware mappings via an input device, each of the accept- mapping selectors detailing a different hardware configuration, each of the different hardware mappings including: 
a specific number of processor cores; 
a specific amount of disk space; and 
a specific amount of Random Access Memory (RAM); 
for each hardware component in the individual ones of the multiple different hardware mappings, providing a listing of alternate mappings for the hardware component for display at a time of selection of a graphical user interface (GUI) element within the application service center interface;[[ and]]
providing a listing of pending items to a pending items panel in the application service center interface, the pending items including instances of hardware components for which provisioning is currently pending; and 
for each of the pending items, providing a change request indicator including an option to request a change to the respective pending item;
Syed teaches 
providing individual ones of the multiple different hardware mappings to respective accept-mapping selectors within the application service center interface to facilitate an operator selection among the multiple different hardware mappings via an input device, each of the accept- mapping selectors detailing a different hardware configuration (para [0043], “…, such as the schematic shown in FIG. 1. By constructing such a map, the application correlation engine could list what hardware/software/network resources would be needed to run one specific module of an application, to run all modules of the application, to run modules of several applications, or to run selected modules of several applications. Once a map is constructed and presented to a user interface, an administrator user preferably selects one or more of the modules to be exported to a tenant-aware application, and the system could perform an analysis regarding what cloud resources would be needed in order to export the non-tenant-aware application to a cloud-based tenant-aware application. ….”), each of the different hardware mappings including: 
a specific number of processor cores (para [0039], “…Each application environment context is associated with one set of hardware, software and network resources denoted by 11, 12 and 13, for example a processor/non-transient memory/user interface, a multi-tenant software system, and network connectivity to connect to other computers, respectively…”); 
[a specific amount of disk space]; and 
a specific amount of Random Access Memory (RAM) (para [0039], “…Each application environment context is associated with one set of hardware, software and network resources denoted by 11, 12 and 13, for example a processor/non-transient memory/user interface, a multi-tenant software system, and network connectivity to connect to other computers, respectively…”);
The combination of Kudo and Barkie along with Syed are analogous art because all deal with software/application migration/deployment.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Kudo, Barkie and Syed before him/her before the effective filing date of the claimed invention, to incorporate the features of Syed into Kudo and Barkie because Syed’s teaching provides techniques that allow the user to “select the most desirable configuration based time, speed, power, cost, or other performance factors” (Syed, para [0017]).
None of Kudo, Barkie and Syed explicitly teaches 
(each of the different hardware mappings including): 
a specific amount of disk space; 
for each hardware component in the individual ones of the multiple different hardware mappings, providing a listing of alternate mappings for the hardware component for display at a time of selection of a graphical user interface (GUI) element within the application service center interface;[[ and]]
providing a listing of pending items to a pending items panel in the application service center interface, the pending items including instances of hardware components for which provisioning is currently pending; and 
for each of the pending items, providing a change request indicator including an option to request a change to the respective pending item.
Corneille teaches 
for each hardware component in the individual ones of the multiple different hardware mappings, providing a listing of alternate mappings for the hardware component for display at a time of selection of a graphical user interface (GUI) element within the application service center interface (para [0230], “…Based on the type of mobile device 102 selected from the Pick Device Type view 3200, the mobile provisioning tool system 103 will generate a list of mobile devices 102 that are supported and present them to the Customer User in a Supported Device list 3302 located on the Pick Supported Device view 3300…”);
The combination of Kudo, Barkie and Syed along with Corneille are analogous art because all deal with software/application migration/deployment.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Kudo, Barkie, Syed and Corneille before him/her before the effective filing date of the claimed invention, to incorporate the features of Corneille into Kudo, Barkie and Syed because Corneille’s teaching provides options for user to choose the correct device (Corneille, para [0230]).
None of Kudo, Barkie, Syed and Corneille explicitly teaches 
(each of the different hardware mappings including): 
a specific amount of disk space; 
providing a listing of pending items to a pending items panel in the application service center interface, the pending items including instances of hardware components for which provisioning is currently pending; and 
for each of the pending items, providing a change request indicator including an option to request a change to the respective pending item.
UEHARA teaches 
(each of the different hardware mappings including): 
a specific amount of disk space (para [0154], “…The identification number of a storage system to be added as a source storage system and the identification number (or name) of a target storage system (virtual storage system) are input to the source storage system addition screen 1802 via user operations…”);
providing a listing of pending items to a pending items panel in the application service center interface, the pending items including instances of hardware components for which provisioning is currently pending (Fig. 24, and text in para [0186-0189]); and 
for each of the pending items, providing a change request indicator including an option to request a change to the respective pending item (para [0189], “…Alternatively, if, during execution of step 1, any task belonging to step 1 is suspended via a user operation or the like, the management server program 541 updates the status of step 1 to "Waiting"…”).
The combination of Kudo, Barkie, Syed and Corneille along with UEHARA are analogous art because all deal with software/application migration/deployment.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Kudo, Barkie, Syed, Corneille and UEHARA before him/her before the effective filing date of the claimed invention, to incorporate the features of UEHARA into Kudo, Barkie, Syed and Corneille because UEHARA’s teaching provides techniques for suppressing adverse effects on operations while the storage system is replaced (UEHARA, para [0009]).

Claims 2, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo in view of Barkie, Syed, Corneille and UEHARA as applied to claims 1, and 12 respectively, in further view of Miki et al (US 20130346616 A1, hereinafter, “Miki”).

Regarding claim 2 (Original), Kudo as modified by Barkie, Syed, Corneille and UEHARA teaches claim 1, but does not explicitly teach further comprising: receiving, through the application service center interface, an identification of the target environment.
Miki teaches 
further comprising: receiving, through the application service center interface, an identification of the target environment (para [0125], “The user selects a logical volume to be used as the copy destination from among the list of resources presented, and specifies amount point therefor (S106). The management module P51 checks whether the copy destination information specified by the user is appropriate (S107), and returns the result of the check (the determination result) to the user interface module P50. …”).
The combination of Kudo, Barkie, Syed, Corneille and UEHARA along with Miki are analogous art because all deal with software/application migration/deployment.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Kudo, Barkie, Syed, Corneille, UEHARA and Miki before him/her before the effective filing date of the claimed invention, to incorporate the features of Miki into Kudo, Barkie, Syed, Corneille and UEHARA Because Miki’s teaching provides a method/system that “make it possible to relatively easily migrate prescribed data related to an application program from a first computer to a second computer…” (Miki, para [0008]).

Regarding claim 13 (Original), Kudo as modified by Barkie, Syed, Corneille and UEHARA teaches claim 12, but does not explicitly teach where: the application-specific metadata model further comprises an identification of the target environment received through the application service center interface.
Miki teaches 
where: the application-specific metadata model further comprises an identification of the target environment received through the application service center interface (para [0125], “The user selects a logical volume to be used as the copy destination from ).
The combination of Kudo, Barkie, Syed, Corneille and UEHARA along with Miki are analogous art because all deal with software/application migration/deployment.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Kudo, Barkie, Syed, Corneille, UEHARA and Miki before him/her before the effective filing date of the claimed invention, to incorporate the features of Miki into Kudo, Barkie, Syed, Corneille and UEHARA Because Miki’s teaching provides a method/system that “make it possible to relatively easily migrate prescribed data related to an application program from a first computer to a second computer…” (Miki, para [0008]).

Claim 6,  is rejected under 35 U.S.C. 103 as being unpatentable over Kudo in view of Barkie, Syed, Corneille and UEHARA as applied to claims 1, in further view of Ganesan et al (US 20150372878 A1, hereinafter, “Ganesan”).

Regarding claim 6 (Previously presented), Kudo as modified by Barkie, Syed, Corneille and UEHARA teaches claim 1, but does not explicitly teach where: 
the source environment is a non-virtualized environment; and 
the target environment is a virtualized environment.
Ganesan teaches
where: 
the source environment is a non-virtualized environment (para [0006], “The present disclosure overcomes the above mentioned problems by providing a system for infrastructure selection based on available capacity when migrating an application from a non-virtualized environment to a virtualized one ….”); and 
the target environment is a virtualized environment (para [0006], “The present disclosure overcomes the above mentioned problems by providing a system for ).
The combination of Kudo, Barkie, Syed, Corneille and UEHARA along with Ganesan are analogous art because all deal with software/application migration/deployment.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Kudo, Barkie, Syed, Corneille, UEHARA and Ganesan before him/her before the effective filing date of the claimed invention, to incorporate the features of Ganesan into Kudo, Barkie, Syed, Corneille and UEHARA because Ganesan’s teaching provides a method for migrating an application from a non-virtualized environment to a virtualized one while preventing service level agreement violations (Ganesan, para [0006-0007]).

Claims 7-8, 16-17, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo in view of Barkie, Syed, Corneille and UEHARA as applied to claims 1, 12 and 19 above respectively, in further view of Buehne et al (US 20150019479 A1, hereinafter, “Buehne”).

Regarding claim 7 (Original), Kudo as modified by Barkie, Syed, Corneille and UEHARA teaches claim 1, but does not explicitly teach where: controlling migration comprises issuing provisioning instructions for instantiating the application database in the target environment.
Buehne teaches 
where: controlling migration comprises issuing provisioning instructions for instantiating the application database in the target environment (para [0013], “…. First, databases and associated data storage arrangements (collectively referred to as "database objects") may be analyzed and prepared for migration. Finally, after the objects are copied an installation step may be necessary to format or post process the data objects for the target system”).
The combination of Kudo, Barkie, Syed, Corneille and UEHARA along with Buehne are analogous art because all deal with software/application migration/deployment.


Regarding claim 8 (Original), Kudo as modified by Barkie, Syed, Corneille and UEHARA teaches claim 1, but does not explicitly teach where: controlling migration comprises issuing provisioning instructions for instantiating the application database into the target environment as a virtualized application database. 
Buehne teaches 
where: controlling migration comprises issuing provisioning instructions for instantiating the application database into the target environment as a virtualized application database (para [0021], “The source migration service 108 and/or the target migration service 120 may be a software module, a hardware module, virtual appliance, code, scripts, and the like.” para [0018] discloses “A database may be migrated to a different virtual machine of server system”).
The combination of Kudo, Barkie, Syed, Corneille and UEHARA along with Buehne are analogous art because all deal with software/application migration/deployment.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Kudo, Barkie, Syed, Corneille, UEHARA and Buehne before him/her before the effective filing date of the claimed invention, to incorporate the features of Buehne into Kudo, Barkie, Syed, Corneille and UEHARA because Buehne’s teaching provides a method for timely, efficiently, and reliably migration of a database (Buehne, Abstract).

Regarding claim 16 (Original), it recites same features as claim 7, and is rejected for the same reason. 

Regarding claim 17 (Original), it recites same features as claim 8, and is rejected for the same reason.

Regarding claim 21 (Previously presented), it recites same features as claim 7, and is rejected for the same reason. 

Regarding claim 22 (Previously presented), it recites same features as claim 8, and is rejected for the same reason.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kudo in view of Barkie, Syed, Corneille, UEHARA as applied to claim 1, in further view of Sun et al (US 20170206017 A1, hereinafter, “Sun”) and Yoshizawa et al (US 6944169 B1, hereinafter, “Yoshizawa”).

Regarding claim 9 (Original), Kudo as modified by Barkie, Syed, Corneille, UEHARA teaches claim 1, but does not explicitly teach where: 
controlling migration comprises identifying specific data fields in the application database as masked data fields; and 
preventing data entries in the masked data fields from appearing in the application database in the target environment by clearing the masked entries during transfer to the target environment.
Sun teaches 
controlling migration comprises identifying specific data fields in the application database as masked data fields (para [0043], “…In an embodiment, the database storage system invokes the transformation module 380 to mask the sensitive data obtained from a source database…”); and 
preventing data entries in the masked data fields from appearing in the application database in the target environment (para [0043], “…For example, if a database table T1 of the VDB includes a column credit_card_number storing sensitive data, the data of the column may be masked by executing a command "update T1 set credit_card_number= masking_function(credit_card_number, seed)" where "seed" is an input seed value used by the masking function”).
The combination of Kudo, Barkie, Syed, Corneille and UEHARA along with Sun are analogous art because all deal with software/application migration/deployment.

None of Kudo, Barkie, Syed, Corneille, UEHARA and Sun explicitly teaches 
… by clearing the masked entries during transfer to the target environment.
Yoshizawa teaches 
… by clearing the masked entries during transfer to the target environment (col 11, lines 46-54, “Next, the MASK field 730 of the matching entry is cleared (i.e., set to all zeroes), step 808. The data packet is then transmitted…”).
The combination of Kudo, Barkie, Syed, Corneille, UEHARA and Sun along with Yoshizawa are analogous art because Yoshizawa deals with data transmission which is analogous to database migration, hence all deal with software/application/data migration/deployment.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Kudo, Barkie, Syed, Corneille, UEHARA, Sun and Yoshizawa before him/her before the effective filing date of the claimed invention, to incorporate the features of Yoshizawa into Kudo, Barkie, Syed, Corneille, UEHARA and Sun because Yoshizawa’s teaching provides a method/system for protecting sensitive data by clearing mask field during transfer process (Yoshizawa, col 11, lines 46-54).

Claims 10 - 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo in view of Barkie, Syed, Corneille and UEHARA as applied to claims 1 and 19, in further view of Fries et al (US 20130007216 A1, hereinafter, “Fries”).

Regarding claim 10 (Original), Kudo as modified by Barkie, Syed, Corneille, and UEHARA teaches claim 1, but does not explicitly teach further comprising: executing post-migration configuration on the specific application in the target environment.
Fries teaches 
further comprising: executing post-migration configuration on the specific application in the target environment (para [0031], “A set of operating system configuration rules 352 may be provided for environments where the target application is built for a specific operating system (after migration, in the form of a VM guest in the cloud)….”).
The combination of Kudo, Barkie, Syed, Corneille, and UEHARA along with Fries are analogous art because all deal with software/application migration/deployment.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Kudo, Barkie, Syed, Corneille, UEHARA and Fries before him/her before the effective filing date of the claimed invention, to incorporate the features of Fries into Kudo, Barkie, Syed, Corneille, UEHARA because Fries’ teaching provides a method/system that uses migration rules such as configuration rules to facilitates applications to be migrated to different clouds/environments (Fries, Abstract and para [0031]).

Regarding claim 11 (Original), Kudo as modified by Barkie, Syed, Corneille, UEHARA and Fries teaches claim 10, Fries further teaches where: executing comprises: reconfiguring the specific application to access the application database in the target environment (para [0027], “…. The tenant that installs the migrated application 292 into the cloud may still configure the database and specify its requirements, ….”).
The combination of Kudo, Barkie, Syed, Corneille, and UEHARA along with Fries are analogous art because all deal with software/application migration/deployment.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Kudo, Barkie, Syed, Corneille, UEHARA and Fries before him/her before the effective filing date of the claimed invention, to incorporate the features of Fries into Kudo, Barkie, Syed, Corneille, UEHARA because Fries’ teaching provides a method/system that uses migration rules such as configuration rules to facilitates applications to be migrated to different clouds/environments (Fries, Abstract and para [0031]).

Regarding claim 20 (Original), it recites the same features as claims 10 and 11, and is rejected for the same reason.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kudo in view of Barkie, Syed, Corneille and UEHARA as applied to claim 12, in further view of Sun et al (US 20170206017 A1, hereinafter, “Sun”).

Regarding claim 18 (Original), Kudo as modified by Barkie, Syed, Corneille, UEHARA teaches claim 12, but does not explicitly teach further comprising: 
masked data field identifiers that identifying specific data fields in the application database as masked data fields; and where: 
the application configuration circuitry is configured to prevent data entries in the masked data fields from appearing in the application database in the target environment.
Sun teaches further comprising: 
masked data field identifiers that identifying specific data fields in the application database as masked data fields (para [0043], “…In an embodiment, the database storage system invokes the transformation module 380 to mask the sensitive data obtained from a source database…”); and where: 
the application configuration circuitry is configured to prevent data entries in the masked data fields from appearing in the application database in the target environment (para [0043], “…For example, if a database table T1 of the VDB includes a column credit_card_number storing sensitive data, the data of the column may be masked by executing a command "update T1 set credit_card_number= masking_function(credit_card_number, seed)" where "seed" is an input seed value used by the masking function”).
The combination of Kudo, Barkie, Syed, Corneille and UEHARA along with Sun are analogous art because all deal with software/application migration/deployment.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Kudo, Barkie, Syed, Corneille, UEHARA and Sun before him/her before the effective filing date of the claimed invention, to incorporate the features of Sun into Kudo, Barkie, Syed, Corneille and UEHARA because Sun’s teaching provides a 

Response to Arguments
Applicant's arguments regarding art rejections filed 12/18/2020 have been fully considered, and are moot upon new ground(s) of rejections made in this office action above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/S. Sough/SPE, Art Unit 2192